Case: 20-61152     Document: 00516026705         Page: 1     Date Filed: 09/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-61152                       September 23, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Demetrius S. Rankin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:06-CR-41-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Demetrius S. Rankin, federal prisoner # 03266-043, appeals the
   district court’s denial of his motion for compassionate release pursuant to
   18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act. Rankin
   argued in his motion that he was entitled to compassionate release due to the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61152      Document: 00516026705           Page: 2    Date Filed: 09/23/2021




                                     No. 20-61152


   extraordinary and compelling circumstances COVID-19 poses in a prison
   setting, particularly in light of his history of multiple serious medical
   conditions, including chronic bronchitis, hypertension, morbid obesity,
   asthma, allergies, and anxiety.
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion.             United States
   v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). The district court expressed
   that it lacked authority to order home confinement and concluded that
   Rankin was not entitled to an early release because his medical conditions did
   not create an extraordinary or compelling circumstance and, additionally, the
   18 U.S.C. § 3553(a) factors did not weigh in his favor.
          Rankin primarily argues that the district court erred in its order
   denying relief by failing to articulate the burden of proof required to establish
   extraordinary and compelling reasons warranting compassionate release.
   Rankin’s counseled brief fails to raise any meaningful challenge to the district
   court’s determination that he failed to show extraordinary and compelling
   circumstances and the § 3553(a) factors disfavored release, as required for
   § 3582(c)(1)(A)(i) relief, or that it lacked authority to order home
   confinement. Thus, Rankin has abandoned these issues. See United States v.
   Reagan, 596 F.3d 251, 254-55 (5th Cir. 2010); see also Beasley v. McCotter, 798
   F.2d 116, 118 (5th Cir. 1986). Rankin has failed to show an abuse of discretion
   by the district court, and the order denying his motion for release is
   AFFIRMED.




                                          2